Case 2:18-cv-03007-JS-AKT Document 323 Filed 10/05/20 Page 1 of 1 PageID #: 2745




 October 5, 2020                                                                   THE O MNI
                                                                                   333 EARLE O VINGTON B LVD., S UITE 901
                                                                                   U NIONDALE, NY 11553
 Via ECF                                                                           (516) 880-8492

 Hon. Kathleen Tomlinson                                                           K EITH M. CORBETT, ESQ.
                                                                                   KCORBETT @HARRISBEACH . COM
 United States District Court,
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722-9014

                                Re:     Joseph Jackson
                                               -v.-
                                        Nassau County, et. al.
                                        United States District Court
                                        Eastern District of New York
                                        18 CV 3007 (JS) (GRB)
 Dear Judge Tomlinson:

         As you are aware, our office represents the Defendants, Incorporated Village of Freeport, the
 Village of Freeport Police Department and individual employees of the Village named as defendants
 (“Village Defendants”), in the above subject litigation. This correspondence is being submitted in
 compliance with the Court Order, dated September 30, 2020.

          At first instance, to the extent our office incorrectly viewed this application as a motion for
 reconsideration of a prior order, we extend our sincerest apologies for any inconvenience this may
 have caused the Court. Based upon the fact, that the Plaintiff was essentially requesting the Court to
 reconsider the Court’s prior Order, dated March 6, 2020, our office applied the fourteen day period for
 opposition as set forth in Local Rule 6.3. As such, it was our office’s belief the submission of the
 opposition to the Plaintiff’s application was timely. However, upon further review of the Local Rules
 and the Individual Practice Rules of this Court we understand that the shorter opposition period may
 have been appropriate in this circumstance. Once again, we sincerely apologize to the Court for any
 perceived error and respectfully request that the opposition be considered in the Court’s determination
 of the instant application.

         As always, I appreciate the Court’s assistance with this matter. If the Court has any questions,
 please do not hesitate to contact the undersigned.

                                                        HARRIS BEACH PLLC
                                                        Attorneys for the Village Defendants

                                                        s/ Keith M. Corbett
                                                        Keith M. Corbett, Esq.
                                                        The Omni
                                                        333 Earle Ovington Blvd., Suite 901
                                                        Uniondale, New York 11553
                                                        (516) 880-8484
 To: All Counsel (Via ECF)
